—In an action, inter alia, to recover damages for conversion of corporate assets, the defendant appeals from an order of the Supreme Court, Dutchess County (Bellantoni, J.), dated June 24, 1998, which, inter alia, denied his motion to hold the plaintiff in contempt of a temporary restraining order of the same court (Jiudice, J.), dated October 8, 1993.
Ordered that the order is affirmed, with costs.
The Supreme Court did not err in denying the appellant’s motion because the motion did not contain the information mandated by Judiciary Law § 756 (see, Judiciary Law § 756; Matter of Dawn P., 180 AD2d 800).
The appellant’s remaining contentions are without merit. Bracken, J. P., O’Brien, Santucci and Goldstein, JJ., concur.